— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Environmental Conservation, dated April 29, 1982, which found that petitioner had violated a condition of a dredging permit and assessed a civil penalty in the amount of $1,000. Determination confirmed and proceeding dismissed on the merits, with costs. Based upon a reading of the entire record, we find that the determination under review is supported by substantial evidence and accordingly, it is confirmed (see Matter of Purdy v Kreisberg, 47 NY2d 354, 358). We have considered petitioner’s remaining contentions and find that they do not warrant the annulment of the determination. Mangano, J. P., Brown, Rubin and Boyers, JJ., concur.